                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                                    Case No. 17-45401

DAWN MARIE ALONZO, pro se,                                                Chapter 7

                  Debtor.                                                 Judge Thomas J. Tucker
________________________________________/

             ORDER DENYING DEBTOR’S SECOND MOTION TO REOPEN CASE,
                        BUT WAIVING MOTION FILING FEE

         This case is before the Court on the Debtor’s motion entitled “Motion to Reopen Chapter
7 Bankruptcy Case #17-45401,” filed March 3, 2021 (Docket # 24, the “Motion”). The Motion
seeks to reopen the case “to add additional creditors.” The Motion also seeks a waiver of the
filing fee for the Motion.

       The Motion is identical to the motion the Debtor filed on January 28, 2021 (Docket # 20),
which the Court denied in its Order entered on February 1, 2021 (Docket # 23). The current
Motion will be denied for the very same reasons the first motion was denied.

        The Court notes that this was a “no-asset” Chapter 7 case. As a result, it is unnecessary
to reopen this case merely to enable the Debtor to amend her schedules to add additional
creditors who were not listed previously. Because this was a no-asset case, such unscheduled
debt is discharged to the same extent it would be discharged if it had been scheduled. See In re
Madaj, 149 F.3d 467 (6th Cir. 1998).

       Because it appears that reopening this case for the purpose stated by the Debtor’s Motion
would serve no useful purpose, the Motion must be denied. This Order is without prejudice to
the Debtor’s right to file a timely motion for reconsideration or to re-file her motion if she
believes that cause exists to reopen this case notwithstanding the Sixth Circuit's decision in
Madaj, and explain what that cause is.1 Accordingly,

       IT IS ORDERED that the Motion (Docket # 24), is denied, except that the filing fee for
the Motion is waived.


Signed on March 4, 2021




         1
             The Motion (i.e., the Debtor’s second motion to reopen) does not give any such explanation.



   17-45401-tjt        Doc 25      Filed 03/04/21      Entered 03/04/21 13:37:59         Page 1 of 1
